PER CURIAM.
Avis Rent A Car System, Inc. appeals from an order awarding Monroe County attorney’s fees. We affirm that portion of the order that awards fees for services performed at the trial level. See Stockman v. Downs, 573 So.2d 835, 838 (Fla.1991)(“Where a party has notice that an opponent claims entitlement to attorney’s fees, and by its conduct recognizes or acquiesces to that claim or otherwise fails to object to the failure to plead entitlement, that party waives any objection to the failure to plead a claim for attorney’s fees.”).
However, Monroe County candidly and properly concedes that it is not entitled to an award of appellate fees, as the mandate of this court in Avis Rent A Car System, Inc. v. Monroe County, 660 So.2d 413 (Fla. 3d DCA 1995), did not include an award of attorney’s fees in its favor. Accordingly, we reverse that portion of the order that awards appellate fees, and remand to the trial court to reduce the fee judgment by the appropriate amount.
Affirmed in part; reversed in part; remanded with directions.